Citation Nr: 1008092	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for benign prostatic 
hyperplasia (BPH).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April to November 1978 
and again from October 2003 to April 2005.  He also served in 
the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.   


FINDINGS OF FACT

1. The Veteran had BPH  prior to entering his second period 
of active duty and it did not permanently increase in 
severity beyond the natural progression of the disease during 
the second period of active service.

2. Any post-service diagnosis of BPH is not attributable to 
service.


CONCLUSIONS OF LAW

1.  BPH clearly and unmistakably preexisted the Veteran's 
second period of active duty and was not aggravated by such 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009).

2.  BPH was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he fell during service and injured 
his prostate.  He also stated that he was a cook in service 
and that he did a lot of heavy and moving while on active 
duty and sustained injury to the prostate as a result.  
Finally, it is maintained, in the alternative, that the 
preexisting BPH was aggravated by his second period of active 
duty.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b)  Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare- ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  If the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's BPH preexisted service, the Board must then 
determine whether there is clear and unmistakable evidence 
that the preexisting BPH was not "made worse" or aggravated 
in service such that the presumption of soundness has been 
rebutted.    

In this case, the medical evidence shows that in July and 
August 2001, the Veteran was found to have an enlarged 
prostate during a physical while on inactive duty for the 
Army National Guard.  He was instructed to see his private 
physician for evaluation.  In August 2001, he was seen by his 
private physician for a check up and to see about getting 
some medication for his condition.  He reported nocturia 4 to 
5 times per night , some occasional intermittency and 
hesitancy and quite a bit of dribbling at the end.  He was 
prescribed Flomax.  Two months later in October 2001, he was 
seen for a follow-up.  The Veteran indicated that he took 
Flomax if her remembered and it tended to work fairly well.  
His nocturia and intermittency was much decreased.  He was 
instructed by his physician to continue to use Flomax daily.  

In March 2002, an Annual Medical Certificate was completed 
for the National Guard.  The certificate indicated, in 
pertinent part, that the Veteran had been diagnosed one year 
earlier with BPH.  He was prescribed medication that he had 
not started and he was having symptoms of urinary hesitancy.  
The examiner advised the Veteran that he needed to commence 
his medication and that he would need to have the medication 
for active duty training and other training activity.  He was 
found to be fit for duty.  

In July 2002, the Veteran's private physician submitted a 
medical statement indicating that he was treating him for 
BPH.  He stated that the condition was fairly asymptomatic 
and that it was okay for the Veteran to participate in the 
National Guard.  

In October 2003, the Veteran was noted to have BPH and a 
recent urinary tract infection.  He was treated and found 
deployable.  

In November 2003, prior to his deployment, the Veteran was 
seen for his enlarged prostate.  It was noted that he had 
incomplete voiding, hesitancy, and occasional dsyuria. He had 
discontinued taking his Flomax.  The assessment was BPH 
without prostatitis.  He was instructed to start Flomax and 
obtain a refill before deployment.  

A medical assessment performed during the Veteran's 
deployment indicated that the Veteran rated his heath as the 
same or better.  

After service, the Veteran underwent a VA examination in 
May 2006.  It was noted that he was diagnosed with BPH in 
2002 while in the Army National Guard.  He was placed on 
medication (Flomax) which markedly improved his symptoms at 
that time.  The only symptoms noted at the time of the 
examination were nocturia on average 2 times per night.  He 
denied bladder outlet obstructive symptoms, hematuria, 
stones, incontinence, weight loss, flank pain, need for a 
Foley, bladder pain, bladder outlet obstructive symptoms, 
frequency, hesitancy, edema, or need for a sanitary pad.  His 
symptoms were basically the same as those he had pre-Iraq 
tour of duty.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting VLJ.  He testified that 
he was a cook in service and that he did a lot of heavy 
lifting and moving.  He also related that he fell and hurt 
his prostate while on active duty.  

The Veteran was diagnosed with BPH  prior to active service, 
while on inactive duty in the National Guard.  He was treated 
by a private physician who prescribed Flomax.  His private 
physician found him fit to serve in the National Guard, and 
he was also found fit to be deployed to Iraq.  BPH clearly 
and unmistakably preexisted service at least two years.  
Since the presumption of soundness has been rebutted, VA must 
now determine if there is clear and unmistakable evidence 
that the Veteran's BPH was not aggravated or made worse in 
service.  

The evidence shows that the Veteran's BPH started prior to 
service and was prescribed Flomax.  When the Veteran was 
initially treated with Flomax, he had nocturia five times per 
night.  Throughout his period of service, he was prescribed 
Flomax and used it only periodically although it was 
prescribed for daily use.  His symptoms were similar and 
showed no worsening.  On his medical assessment, he indicated 
that his health was the same or got better during his 
deployment.  His most recent VA examination in 2006 showed he 
was still prescribed Flomax, and his nocturia was on average 
two times per night.  He had no increased symptoms and the VA 
examiner indicated that his symptoms were basically the same 
as they were pre-Iraq tour of duty.  Since there is no 
evidence of any worsening of symptoms, there can be no 
aggravation of disability.  Therefore, there is no clear and 
unmistakable evidence that the Veteran's BPH worsened in 
service, and service connection based on aggravation is not 
warranted.  

Additionally, the Veteran testified that he fell in service 
and injured his prostate and that the heavy moving and 
lifting performed in service caused his BPH.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible. 

Although the Veteran is able to indicate that he had pains 
lifting or moving or after a fall, he can not determine that 
this was the etiology of his BPH, especially since the 
condition was diagnosed and treated prior to active service.  
As to aggravation, temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service. Hunt, 1 Vet. App. at 292, 296 (1991); see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Although the Veteran has currently diagnosed BPH, the most 
probative evidence of record does not establish that BPH was 
incurred or aggravated in service, and no nexus has been 
established between a current BPH disability and the 
Veteran's military service.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
Veteran has BPH etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that fully 
addressed all notice elements and was sent prior to he 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
First, the RO obtained service treatment records.  Next, VA 
treatment records were submitted on behalf of the claim.  
Moreover, he underwent a VA examination in May 2006.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. See  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for BPH is denied.  





____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


